Title: To Thomas Jefferson from John J. Moorman, 29 October 1825
From: Moorman, John J.
To: Jefferson, Thomas


Dear Sir,
Pattonsburg Va
Octr 29th 25
Wishing to purchase a small tract of Land in the vicinity of the Natural Bridge and being informed that you wish to dispose of your “bridge tract” I have taken the liberty of addressing you on the subjects. If you are disposed to sell it, I would thank you to drop me a few lines informing me of your price, the payments you would require, the number of acres in the tract &c &cvery respectfully Sir,John J. Moorman